`d:;-,MJI. d
ATTORNEY GENERAL oF TEXAS
G R E G A B B O T T

 

April 13, 2012

The Honorable Joe C. Pickett Opinion No. GA-0918
Chair, House Committee on Defense

and Veterans’ Affairs Re: Proration of homestead property tax exemption
Texas House of Representatives under section 11.131 of the Tax Code for a fully
Post Office Box 2910 disabled veteran who died during 2011; and
Austin, Texas 78768-2910 application of that exemption to the surviving spouse

of a veteran who dies during 2011 (RQ-lOOS-GA)

Dear Representative Pickett:

You ask two questions about the eligibility of a disabled veteran’s surviving spouse for a
homestead property tax exemption under section l l.131 of the Tax Code.1 Subsection 1 1. 13 l(c) was
added2 by the Eighty-second Legislature and provides that “[t]he surviving spouse of a disabled
veteran who qualified for an exemption under Subsection (b)3 when the disabled veteran died is
entitled to an exemption from taxation of the total appraised value of the same property to which the
disabled veteran’S exemption applied” if the surviving spouse and the residence meet certain other
conditions TEX. TAX CODE ANN. § 11.131(0) (West Supp. 2011) (footnote added). Subsection
ll.l?)l(c) became effective on January l, 2012.4 You first inquire whether the

surviving spouse of a disabled veteran who died before January 1,
2012, and who qualified for an exemption under Section ll.l3l(b),

 

lLetter from Honorable Joe C. Pickett, Chair, House Committee on Defense &Veterans’ Affairs, to Honorable
Greg Abbott, Tex. Att’y Gen. at 1 (Oct. 6, 2011), http://www.texasattorneygeneral.gov/opin (“Request Letter”).

2Subsections 11.l3l(c) and (d) were added by Senate Bill 516 (“S.B. 516”). See Act of May 29, 2011, 82d
Leg., R.S., ch. 1222, 2011 Tex. Gen. Laws 3259, 3259-60. S.B. 516 was contingent upon amendment to section l-b,
article VIII of the Texas Constitution proposed in Senate Joint Resolution 14. See id. § 5; see also TEX. CONST. art. Vlll,
§ l-b(j)-(k). The constitutional amendment was approved by the voters on November 8, 2011. See TEX. SEC’Y OF
STATE, ELECTION RESULTS, Historical Election Results (l992_current), available at http://elections.sos.state.tx.us/
elchist.exe (last visited Apr. 13, 2012).

3Generally, subsection (b) provides to a fully disabled veteran a tax exemption for the total appraised value of
the veteran’s homestead residence See TEX. TAX CODE ANN. § 11.13l(b) (West Supp. 2011); see also Act of June l,
2009, 81st Leg., R.S., ch. 1405, § l(f), 2009 Tex, Gen. Laws 4389, 4390 (providing that section ll.l3l(b) applies to
a tax year beginning on or after January l, 2009).

4See supra note 2.

The Honorable Joe C. Pickett - Page 2 (GA-0913)

Tax Code, at the time of death [qualifies] in 2012 and subsequent tax
years for the exemption authorized . . . if the spouse otherwise meets
the requirements for the exemption[.]

Request Letter at 1. You indicate that because subsection 11.131(c) does not take effect until
January 1, 2012 and applies to only tax years beginning on or after that date, “it has been argued that
a disabled veteran must have died on or after that date [January 1, 2012] for the disabled veteran’s
surviving spouse to be eligible for the exemption.” Id. at 2; see also S.B. 516, § 4, S.J.R. 14, § 2(b).

We disagree. Subsection 11.42(a) of the Tax Code provides, with certain exceptions not
relevant here, that “eligibility for and amount of an exemption authorized by this chapter for any tax
year are determined by a claimant’s qualifications on January 1.” TEX. TAX CODE ANN. § 11.42(a)
(West Supp. 2011). Thus, eligibility for a subsection 11.131(c) exemption for the 2012 tax year is
determined on January 1, 2012. Under subsection 1 1.131(c), the claimant is not the disabled veteran,
but the surviving spouse. See id. § 11.13 l(c) (“The surviving spouse . . . is entitled . . . .”). So long
as the surviving spouse is on January 1, 2012 a surviving spouse that satisfies the other requirements
of subsection 11.131(0),5 the surviving spouse is eligible for the subsection 11.131(c) exemption.
The death of the disabled veteran in 2011, prior to the effective date of subsection 11.131(0), does
not change that result and is relevant to only the determination as to whether the spouse is a
surviving spouse6 under the Tax Code on January 1, 2012.

In your second question, you ask “[i]f a disabled veteran who qualified for an exemption
under Section 11.131(b), Tax Code,7 in the 2011 tax year dies during that tax year, would the
exemption continue in effect for the remainder of that tax year or would the exemption be prorated?”
Request Letter at 1 (footnote added). Generally, eligibility for a tax exemption depends on the
claimant’s qualifications on January l. See TEX. TAX CODE ANN. § ll.42(a) (West Supp. 2011).
You cite to newly added sections 11.42(e), 26.10(c), and 26.1125, each of which pertain to the
proration of taxes of a subsection l 1 . 131 exemption, as provisions that could be construed to require
that a section 1 1.131(b) exemption for a disabled veteran who dies in 201 1 be prorated for that year.
See Request Letter at 3; see also TEX. TAX CODE ANN. §§ 11.42(e), 26.10(c), 26.1125 (West Supp.
2011). The most relevant is subsection 26.10(c) which provides a method for calculating the taxes
for a residence homestead exemption under section l 1 . 131 that terminates during a tax year. See id.
§ 26.10(c); cf. §§ 11.42(e) (providing for eligibility for exemption of person who qualifies after
January 1 of a tax year), 26.1125 (providing method of calculation of taxes on property if a person
qualifies for section 11.131 exemption after the beginning of a tax year). Subsection 26.10(c) is

 

5In addition to being the surviving spouse of a “disabled veteran who [had] qualified for an exemption under
Subsection (b) when the disabled veteran died,” the surviving spouse must not have remarried, the property must be the
residence homestead at the time of the death of the disabled veteran, and the property must remain the residence
homestead of the surviving spouse. See TEX. TAX CODE ANN. § 11.131(0)(1)-(2) (West Supp. 2011).

(‘Section 11.131 defines “surviving spouse” to mean the “individual who was married to a disabled veteran at
the time of the veteran’s death.” Id. § l 1.131(a)(3).

7See supra note 3.

The Honorable Joe C. Pickett - Page 3 (GA-0918)

effective January 1, 2012 and applies only to an ad valorem tax year that begins on or after that date.
See Act of May 24, 2011, 82d Leg., R.S., ch. 597, §§ 4-5, 2011 Tex. Gen. Laws 1440, 1440
(providing that the Act takes effect on January 1, 2012, and that it applies only to an ad valorem tax
year that begins on or after the effective date of this Act). Thus, subsection 26.10(c) would not
impact the subsection 11.131(b) exemption of a disabled veteran who was qualified for the
exemption in 2011 and who died in 2011.

You refer us to other provisions in the Tax Code that are not specific to a tax exemption
under section 11.131 but that might generally require pro rata calculation of taxes. Subsection
26.10(a) of the Tax Code generally provides for the calculation of taxes for a property entitled to an
exemption that terminates during a tax year. See TEX. TAX CODE ANN. § 26.10(a) (West Supp.
2011). Subsection 26.10(a) provides that “[i]f the appraisal roll shows that a property is eligible for
taxation for only part of a year because an exemption, other than a residence homestead exemption,
applicable on January 1 of that year terminated during the year, the tax due against the property is
calculated [according to specified pro rata formula].” Id. (emphasis added). By its plain language,
subsection 26.10(a) does not apply to a residence homestead exemption. See TEX. GOV’T CODE
ANN. § 311.011(a) (West 2005) (“Words and phrases shall be read in context and construed
according to the rules of grammar and common usage.”). Accordingly, subsection 26.10(a) would
not impact the subsection 11.131(b) exemption of a disabled veteran who was qualified for the
exemption in 2011 and who died in 2011.

Another provision that does pertain to a residence homestead and an exemption for a disabled
individual is subsection 26.10(b). Subsection 26.10(b) provides a method of calculating tax due on
a property when the individual’s exemption terminates during a tax year “and if the owner qualifies
a different property for one of those residence homestead exemptions during the same year.” TEX.
TAX CODE ANN. § 26.10(b) (West Supp. 2011). Subsection 26.10(b) does not require the pro rata
calculation of tax unless the individual qualifies a different property as a residence homestead You
do not indicate such is the case here. See generally Request Letter at 1-3. Moreover, if a disabled
veteran’s subsection 11.131(b) exemption terminates due to death of the disabled veteran, one can
presume that the disabled veteran will not be qualifying a different property as a residence
homestead Thus, subsection 26.10(b) would not impact the subsection 11.131(b) exemption of a
disabled veteran who was qualified for the exemption in 2011 and who died in 2011.

In sum, we conclude that the homestead property of a disabled veteran who qualified for an
exemption under subsection 1 1.131(b) in the 201 1 tax year and who died during that tax year would
qualify for the exemption under that subsection for the entire 2011 tax year.

The Honorable Joe C. Pickett - Page 4 (GA-0918)

SUMMARY

Effective January 1, 2012, subsection 11.131(c) of the Tax
Code provides a residence homestead tax exemption to the surviving
spouse of a fully disabled veteran who at the time of death qualified
for an exemption under subsection 11.131(b) of the Tax Code. The
fact that the disabled veteran died in 2011, prior to the effective date
of subsection 1 1.131(c), does not deprive the surviving spouse of the
exemption for the 2012 tax year.

The homestead tax exemption in subsection 11.131(b) of the
Tax Code for a fully disabled veteran who died in 2011 continues for
the remainder of the 2011 tax year.

Very truly yours,

 

DANIEL T. HODGE
First Assistant Attorney General

DAVlD J. SCHENCK
Deputy Attorney General for Legal Counsel

JAS ON BOATRIGHT
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee